  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


MARTIN A. GIROUX,
                Plaintiff,

       v.                                             Docket No. 2:19-cv-00187-cr

PAUL J. FOLEY, JR.,
                   Defendant.



                          DEFENDANT’S MOTION TO DISMISS

       NOW COMES Defendant Paul J. Foley, Jr., by and through his attorneys, Langrock

Sperry & Wool, LLP, and, pursuant to Fed. R. Civ. P. 12(b)(2), hereby moves this honorable

Court to dismiss the Complaint filed by Plaintiff for lack of personal jurisdiction. In support

of his Motion to Dismiss, Defendant submits the following Memorandum of Law.

                                      Factual Background

       Defendant Paul Foley is an 84-year-old man, and a resident of the Wichita, Kansas

metropolitan area since the age of 5. Plaintiff’s family lived in the Wichita area as well when

Plaintiff was growing up, and in the early 1980s, Defendant and Plaintiff’s father became

friends through their work at a local college. The parties’ families socialized together in

Kansas and occasionally vacationed together. During one such vacation to Vermont over one

weekend thirty-five years ago, Plaintiff now alleges that Defendant sexually abused him,

thereby violating 12 V.S.A. § 522(c).

       The parties’ relationship was centered entirely in Kansas. Neither party lived in

Vermont at the time of the alleged conduct; Defendant has never spent any significant time in

Vermont, nor to his knowledge has the Plaintiff. Plaintiff does not allege that the parties were


                                                1
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 2 of 8




ever in Vermont together other than the one weekend in 1984, or that Defendant was ever in

the State again. At this juncture, Defendant is an ailing octogenarian who requires 24-hour

assistance with his healthcare and activities of daily living. In addition, Defendant is not

ambulatory, requiring an electronic mobility scooter to move independently. He still lives in

Wichita; Plaintiff lives in New Jersey; and there are no known potential witnesses living in

Vermont.

                                      Memorandum of Law

       Defendant moves to dismiss Plaintiff’s Complaint, pursuant to Fed. R. Civ. P.

12(b)(2), for lack of personal jurisdiction. Personal jurisdiction “concerns the authority of the

court to hear and determine the controversy.” Local 538 United Bhd. of Carpenter and

Joiners of Am. v. U.S. Fid. & Guar. Co., 154 F.3d 52, 55 (2d Cir. 1998). Plaintiff bears the

burden of showing that the court has jurisdiction over Defendant. Metro. Life Ins. Co. v.

Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996) (citing Robison v. Overseas Military

Sales Corp., 21 F.3d 502, 507 (2d Cir. 1994)). In the context of a Rule 12(b)(2) motion, “all

well-pleaded facts are accepted as true.” Licci ex rel. Licci v. Lebanese Canadian Bank, SAL,

673 F.3d 50, 56 (2d Cir. 2012) (citing Famous Horse Inc. v. 5th Ave. Photo Inc., 624 F.3d

106, 108 (2d Cir. 2010)). However, the Court should not draw “argumentative inferences” in

Plaintiff’s favor, nor accept as true legal conclusions couched as fact. Id. at 59.

       In resolving questions of personal jurisdiction in a diversity action, the district court

must conduct a two-part inquiry—“[f]irst, the plaintiff must make a showing that the state

long-arm statute reaches the defendant[]; and second, the Court's assertion of jurisdiction

must comport with the requirements of the Due Process Clause.” Bechard v. Constanzo, 810

F.Supp. 579, 582 (D. Vt. 1992) (citing Braman v. Mary Hitchcock Hosp., 631 F.2d 6, 7 (2d




                                                 2
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 3 of 8




Cir. 1980)). Notably, Vermont’s long-arm statute, 12 V.S.A. § 913(b), “permits state courts to

exercise jurisdiction over nonresident defendants ‘to the fullest extent permitted by the Due

Process Clause’ of the U.S. Constitution.” Fox v. Fox, 2014 VT 100, ¶ 9 (quoting N. Aircraft,

Inc. v. Reed, 154 Vt. 36, 40 (1990)). Accordingly, the statutory and constitutional analyses

under Vermont’s long-arm statute and the Due Process Clause, respectively, are one and the

same. Id.

       The Due Process test for personal jurisdiction has two components—the “minimum

contacts” inquiry and the “reasonableness” inquiry. Metro. Life, 84 F.3d at 567. Initially, the

Court must determine whether the defendant has sufficient contacts with the forum state to

justify the exercise of personal jurisdiction. Id. (citing Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945)). With respect to the initial inquiry, courts distinguish between “specific” and

“general” jurisdiction. Id. “Specific jurisdiction exists when ‘a State exercises personal

jurisdiction over a defendant in a suit arising out of or related to the defendant's contacts with

the forum.’” Id. at 567–68 (citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414–16 & nn. 8–9 (1984)). General jurisdiction, on the other hand, “is only

appropriate where a party's ‘affiliations with the State are so “continuous and systematic” as

to render them essentially at home in the forum State.’” Cernansky v. Lefebvre, 88 F.Supp.3d

299, 307 (D. Vt. 2015) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 919 (2011)). Plaintiff’s allegation that Defendant was in Vermont for one weekend, 35

years ago does not comprise “continuous and systematic” contacts that would support general

jurisdiction. Accordingly, the Court’s “minimum contacts” analysis here is limited to a

specific jurisdiction inquiry.




                                                3
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 4 of 8




       In addition, “[w]hile the exercise of jurisdiction is favored where the plaintiff has

made a threshold showing of minimum contacts at the first stage of the inquiry, it may be

defeated where the defendant presents ‘a compelling case that the presence of some other

considerations would render jurisdiction unreasonable.’” Metro. Life, 84 F.3d at 568 (quoting

Burger King v. Rudzewicz, 471 U.S. 462, 477 (1985)). However, both components of the Due

Process inquiry are related insofar “as both originated in the idea that a court cannot subject a

person to its authority where the maintenance of the suit would offend ‘traditional notions of

fair play and substantial justice.’” Metro. Life, 84 F.3d at 568 (citing Int’l Shoe, 326 U.S. at

316 (discussing “fair play and substantial justice” in justifying minimum contacts stage of due

process inquiry); Burger King, 471 U.S. at 476–77 (citing same passage to support

“reasonableness” stage)). Consequently, in assessing whether it may exercise personal

jurisdiction over a particular defendant, the Court must weigh the relative strengths and

weaknesses of each requirement, i.e., “depending upon the strength of the defendant's contacts

with the forum state, the reasonableness component of the constitutional test may have a

greater or lesser effect on the outcome of the due process inquiry.” Id; see also Ticketmaster–

New York, Inc. v. Alioto, 26 F.3d 201, 210 (1st Cir.1994) (“We think ... that the

reasonableness prong of the due process inquiry evokes a sliding scale: the weaker the

plaintiff's showing [on minimum contacts], the less a defendant need show in terms of

unreasonableness to defeat jurisdiction.”).

       Here, with respect to the first inquiry, Plaintiff has alleged that Defendant purportedly

sexually abused him during a brief visit to Vermont. Notably, Vermont’s long-arm statute, 12




                                                 4
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 5 of 8




V.S.A. § 913(b),1 unlike other States’ counterparts,2 does not expressly confer personal

jurisdiction on individuals who commit tortious acts within the State, a tacit

acknowledgement that in some instances, the exercise of personal jurisdiction is inappropriate

even if the defendant was briefly present in Vermont. Defendant’s de minimis alleged contacts

with Vermont—a weekend in the Green Mountain State over 35 years ago—are insufficient

for him to reasonably anticipate being haled into Court in Vermont. Accordingly, the

“minimum contacts” requirement of the Due Process inquiry has not been met.

         Whether or not the first inquiry was satisfied, the exercise of personal jurisdiction over

Defendant in this case is patently unreasonable. The second part of the Due Process inquiry

“asks whether the assertion of personal jurisdiction comports with ‘traditional notions of fair

play and substantial justice’—that is, whether it is reasonable under the circumstances of the

particular case.” Id. (citing Int’l Shoe, 326 U.S. at 316). As part of the “reasonableness”

analysis, the U.S. Supreme Court has directed lower courts to evaluate the following factors:

         (1) the burden that the exercise of jurisdiction will impose on the defendant;
         (2) the interests of the forum state in adjudicating the case; (3) the plaintiff's
         interest in obtaining convenient and effective relief; (4) the interstate judicial
         system's interest in obtaining the most efficient resolution of the controversy;
         and (5) the shared interest of the states in furthering substantive social policies.



          1 12 V.S.A. § 913(b) provides: “Upon the service, and if it appears that the contact with the State by the
party or the activity in the State by the party or the contact or activity imputable to him or her is sufficient to
support a personal judgment against him or her, the same proceedings may be had for a personal judgment
against him or her as if the process or pleading had been served on him or her in the State.”
          2 Connecticut’s long-arm statute, C.G.S.A. § 52-59b(a)(2), provides, in pertinent part: “As to a cause
of action arising from any of the acts enumerated in this section, a court may exercise personal jurisdiction over
any nonresident individual, foreign partnership or foreign voluntary association, or over the executor or
administrator of such nonresident individual, foreign partnership or foreign voluntary association, who in person
or through an agent: … (2) commits a tortious act within the state, except as to a cause of action for defamation
of character arising from the act.” Similarly, New York’s long-arm statute, N.Y.C.P.L.R. § 302(a)(2), provides:
“As to a cause of action arising from any of the acts enumerated in this section, a court may exercise personal
jurisdiction over any non-domiciliary, or his executor or administrator, who in person or through an agent: …
commits a tortious act within the state, except as to a cause of action for defamation of character arising from the
act…”



                                                         5
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 6 of 8




Id. (citing Asahi Metal Indus. Co. v. Superior Court, 280 U.S. 102, 113–14 (1987)).

       Here, the burden on Defendant—a long-time resident of the greater Wichita

metropolitan area—is substantial. As an ailing, non-ambulatory octogenarian, Defendant will

find long distance travel to Vermont extremely difficult. His travel difficulties are

compounded by his need for 24-hour assistance with his healthcare and activities of daily

living, rendering litigation in Vermont highly burdensome, expensive, and potentially

detrimental to his health. While any defendant would suffer a significant personal and

financial burden litigating a case over 1,500 miles from his home, that burden is especially

acute in this case as a result of Mr. Foley’s physical limitations. Contra Glinka v. Abraham &

Rose Co., Ltd., 199 B.R. 484, 487 (D. Vt. 1996) (explaining that burden on defendant to

defend in Vermont was slight, because its offices were in Montreal). Moreover, it is unlikely

that there are any potential witnesses in Vermont with information about the litigation. See

Metro. Life, 84 F.3d at 573–74 (first factor weighs in out-of-state defendant’s favor when no

witnesses or evidence located in Vermont).

       With regards to the second factor, Vermont has a limited interest in regulating the

conduct between two out-of-state residents whose relationship centered in Kansas,

particularly when the purported conduct is over 35 years old. As neither of the parties is a

Vermont resident, the forum state’s interest in providing redress to its own citizens is entirely

absent. Id. at 574; Bechard, 810 F.Supp. at 586.

       Turning to the third factor, Plaintiff’s interest in convenient and effective relief is

hindered by litigating the matter in Vermont—no known witnesses are located in the Green

Mountain State. Moreover, Plaintiff himself is not a resident of Vermont. Metro. Life, 84 F.3d

at 574 (third factor carries less weight when plaintiff not resident of forum state). It appears




                                                6
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 7 of 8




that his only interest in litigating in Vermont “stems from [his] belief that the forum offers a

more generous statute of limitations;” in fact, it may be the only forum in which Plaintiff’s

claim is not barred. Id. However, such a consideration is irrelevant and impermissible in the

context of a jurisdictional inquiry. Id. (quoting Keeton, 465 U.S. at 778) (“‘The question of

the applicability of [the forum state's] statute of limitations ... presents itself in the course of

litigation only after jurisdiction over respondent is established, and we do not think that such

choice of law concerns should complicate or distort the jurisdictional inquiry.’”).

        When evaluating the fourth factor, “courts generally consider where witnesses and

evidence are likely to be located.” Id. As aforementioned, Plaintiff is a resident of New Jersey

and Defendant is a resident of Kansas. As the parties’ entire relationship was based in Kansas,

the vast majority, if not all, of the witnesses and evidence are likely to be located there—or at

least outside of Vermont—thus this factor strongly favors Defendant. Id. at 575.

        Finally, with respect to the fifth factor, there is no shared interest of the states in

furthering substantive social policies. While Vermont may have an interest in providing

recourse for torts purportedly committed within its borders, other interested states—Kansas,

for example—have a substantial interest in freeing their citizens from litigating stale claims

and in giving individuals repose for ancient breaches of law. Consequently, there is not a

shared interest in furthering a given substantive social policy in the present matter.

        The unreasonableness of pursuing Defendant in Vermont is exacerbated by the

extremely limited contacts asserted by the Plaintiff. Because Plaintiff asserts only de minimis

contact by Defendant with Vermont, the Court should give particular weight to the

unreasonableness of requiring Defendant to litigate here. See Ticketmaster–New York, Inc., 26




                                                  7
  Case 2:19-cv-00187-cr Document 18 Filed 11/14/19 Page 8 of 8




F.3d at 210 (“the weaker the plaintiff's showing [on minimum contacts], the less a defendant

need show in terms of unreasonableness to defeat jurisdiction.”)

           In sum, because Defendant’s contacts with Vermont are de minimis, the

reasonableness factors should carry greater weight in the Court’s Due Process inquiry. Metro.

Life, 84 F.3d at 568. Those factors evince the unreasonableness of this Court exercising

personal jurisdiction over Defendant. Put differently, Plaintiff’s interest in pursuing his action

in Vermont and Vermont’s interest in adjudicating the matter are so attenuated that the

assertion of personal jurisdiction does not comport with traditional notions of fair play and

justice. Exercising jurisdiction over the Defendant on these facts is unreasonable and thus

violates Defendant’s Due Process rights. Accordingly, Plaintiff’s Complaint should be

dismissed for lack of personal jurisdiction over Defendant.

           WHEREFORE it is respectfully requested that this honorable Court DISMISS the

instant case, and grant such other relief as the Court deems just and necessary.



           DATED at Burlington, Vermont this 14th day of November, 2019.

                                                LANGROCK SPERRY & WOOL, LLP




                                                ___________________________________
                                                 Lisa B. Shelkrot
                                                 PO Box 721, 210 College Street
                                                 Burlington, VT 05402
                                                 lshelkrot@langrock.com
                                                 Phone: (802) 864-0217

                                                Attorneys for Defendant Paul J. Foley, Jr.
996951.1




                                                8
